DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on November 11th, 2020. The Applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last Office Action, claims 2-5, 7-8, 10-12, and 20-21 have been amended. No claims have been canceled or added. As a result, claims 2-21 are pending in this office action.
Applicant’s arguments, see pg. 8 filed on November 11th, 2020, with respect to the objection asserting that the title of the invention is not descriptive have overcome the objection. Applicant address the issue by amending the title of the invention to recite “Performing File System Operations In A Distributed Key-Value Store” to corresponds to the claims. The objection has been withdrawn due to the argument filed on November 11th, 2020. 
Applicant’s argument, see pg. 8, filed on November 11th, 2020, with respect to the objection for the following informalities indicating that “Claim 10 recites “10. (New) The system of claim 1, wherein the file system operation….” should be corrected as “10. (New) The system of claim 2, wherein the file system th, 2020.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed on November 11th, 2020, with respect to the rejections of independent claims 2, 20, and 21, as amended, under 35 U.S.C 103, where the applicant asserts that the prior art of records fail to teach or suggest "comparing the sequence number associated with the file system operation request with a stored sequence number associated with the key", as recited in independent claims 2, 20, and 21. The examiner agrees the applied reference, Cooney, does not teach or suggest the above limitation as suggested above, therefore the argument have been fully considered and are persuasive. The applied reference, Cooney, has been withdrawn under 35 U.S.C 103 in claims 1, 4, 10, 12-14, 16-17, 20-21. However, upon further consideration, a new ground of rejection is made in view of U.S Patent 9,817,703 issued to Ryland et al. (hereinafter as "Ryland") is shown to teach the above limitation.

Ryland teaches "comparing the sequence number associated with the file system operation request with a stored sequence number associated with the key" (See Ryland: Col 24, lines 42-53; As indicated at 1110, in some embodiments, a read request may be sent to a distributed key value data store storing a lock entry in a lock table. The read request may be performed to obtain a first current value for the lock entry. Lock entries in the database table may be unique, such that a subsequent read request for the lock entry may not obtain a same value unless no new value has been written to the lock entry. Col 25, lines 5-9; A determination may then be made as to whether the first and second current values obtained from the lock manager table are the same, as indicated at 1140. In some embodiments, a particular portion, record, field, or value may be used for this comparison. For example, in some embodiments, version number for the lock may be compared) {Examiner correlates the read request (file system operation request) being sent to a distributed key value data store and then there is a determination to compare the first value (requested sequence number) with the second current value (stored sequence number) are compared for the lock}).

As such, Ryland teaches comparing the sequence number associated with the file system operation request with a stored sequence number associated with the key (See Ryland: Col 24, lines 42-53; As indicated at 1110, in some embodiments, a read request may be sent to a distributed key value data store storing a lock entry in a lock table. The read request may be performed to obtain a first current value for the lock entry. Lock entries in the database table may be unique, such that a subsequent read request for the lock entry may not obtain a same value unless no new value has been written to the lock entry. Col 25, lines 5-9; A determination may then be made as to whether the first and second current values obtained from the lock manager table are the same, as indicated at 1140. In some embodiments, a particular portion, record, field, or value may be used for this comparison. For example, in some embodiments, version number for the lock may be compared).

Applicant’s arguments, see pages 8-10, filed on November 11th, 2020, with respect to the rejections of independent claims 2, 20, and 21, as amended, under 35 U.S.C 103, where the applicant asserts that the prior art of records fail to teach or suggest "performing the file system operation based on whether the sequence number associated with the file system operation request is greater than or equal to the stored sequence number associated with the key" wherein, "the stored sequence number associated with the key is updated in the event a file system operation associated with the file system operation request is performed with respect to the key", as recited in independent claims 1, 11, and 21. 

Examiner respectfully disagrees. Ferguson teaches "performing the file system operation based on whether the sequence number associated with the file system operation request is greater than or equal to the stored sequence number associated with the key (See Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, method 400 proceeds to step 410. At step 410, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict) {Examiner correlates the file system operation associated to the write lock being applied in which the request of the write lock is greater than the stored sequence number lock (read lock)}).

Ferguson also teaches "the stored sequence number associated with the key is updated in the event a file system operation associated with the file system operation request is performed with respect to the key" (See Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, method 400 proceeds to step 410. At step 410, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict) {Examiner correlates the stored sequence number (read lock) is updated (one escalated (sequence number incremented)} with respect to the acquired lock}).

Ferguson teaches "performing the file system operation based on whether the sequence number associated with the file system operation request is greater than or equal to the stored sequence number associated with the key (See Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, method 400 proceeds to step 410. At step 410, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict) {Examiner correlates the file system operation associated to the write lock being applied in which the request of the write lock is greater than the stored sequence number lock (read lock)}).

Ferguson also teaches "the stored sequence number associated with the key is updated in the event a file system operation associated with the file system operation request is performed with respect to the key" (See Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, method 400 proceeds to step 410. At step 410, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict) {Examiner correlates the stored sequence number (read lock) is updated (one escalated (sequence number incremented)} with respect to the acquired lock}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 9,817,703 issued to Ryland et al. (hereinafter as "Ryland") in view of U.S Patent Application Publication 2007/0203910 issued to Ferguson et al. (hereinafter as "Ferguson"). 

Regarding claim 2,  Ryland teaches a system, comprising: a processor configured to (Ryland: Col 7, lines 33-37; In various embodiments, the components illustrated in FIG. 2 may be implemented directly within computer hardware, as instructions directly or indirectly executable by computer hardware (e.g., a ): receive from a client a file system operation request associated with a key, wherein the client holds a lock associated with the key, wherein the [[lock]] file system operation request has an associated sequence number (Ryland: Col 8, lines 11-23; In some embodiments, a client 250 (e.g., a computational client) may be configured to provide access to network-based services, such as computing service 220, distributed key value data store 210, and/or other virtual computing services 230 in a manner that is transparent to those applications. For example, client 250 may be configured to interact with a compute cluster implemented as part of computing service 220. This compute cluster may implement distribute lock management in order to provide locks to the compute cluster for performing consistent distributed operations, and send conditional write requests to distributed key value data store 210 as part of implementing distributed lock management. Col 23, lines 43-51; In order to maintain or renew an obtained lock, the compute node may periodically, or a periodically send different unique entries to be written to the lock entry in the lock manager table in the key value data store in order to renew possession of the lock for the compute node, as indicated at 940. These different unique entries may be different GUIDs, monotonically increasing identifiers, timestamps, or other information that may be used to determine that the compute node still holds the lock. Col 23, lines 58-67 and Col 24, lines 1; A conditional write request may be sent from the compute node to the key value data store in order to update a lock entry for the lock in a lock manager table to acquire the lock, as indicated at 1020. In response to the conditional write request, the compute node may receive a write completion response indicating that the write failed to complete such that the lock was ); 

compare the sequence number associated with the [[lock]] file system operation request with a stored sequence number associated with the [[lock]] key(Ryland: Col 24, lines 42-53; As indicated at 1110, in some embodiments, a read request may be sent to a distributed key value data store storing a lock entry in a lock table. The read request may be performed to obtain a first current value for the lock entry. Lock entries in the database table may be unique, such that a subsequent read request for the lock entry may not obtain a same value unless no new value has been written to the lock entry. Col 25, lines 5-9; A determination may then be made as to whether the first and second current values obtained from the lock manager table are the same, as indicated at 1140. In some embodiments, a particular portion, record, field, or value may be used for this comparison. For example, in some embodiments, version number for the lock may be compared); and 

a memory coupled to the processor and configured to provide the processor with instructions(Ryland: Col 28, lines 33-34; System memory 2020 may contain program instructions 2025 that are executable by processor(s) 2010 to implement the methods and techniques described herein).  

	Although, Ryland teaches compare the sequence number associated with the [[lock]] file system operation request with a stored sequence number associated with the [[lock]] key (See: Ryland: Col 24, lines 42-53; As indicated at 1110, in some embodiments, a read request may be sent to a distributed key value data store storing a lock entry in a lock table. The read request may be performed to obtain a first current value for the lock entry. Lock entries in the database table may be unique, such that a subsequent read request for the lock entry may not obtain a same value unless no new value has been written to the lock entry. Col 25, lines 5-9; A determination may then be made as to whether the first and second current values obtained from the lock manager table are the same). Ryland does not explicitly teach determine whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key; and perform the file system operation based on whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key, wherein the stored sequence number associated with the key is updated in the event a file system operation associated with the file system operation request is performed with respect to the key;

	However, Ferguson teaches determine whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key (Ferguson:[0069]; If another transaction has a write lock with a sequence number two greater than the sequence number of the read lock currently held by the transaction, the other write lock is a non-conflicting request (e.g. not a concurrent escalation) that allows for the escalation. In this case, the sequence number of the database record is left unchanged (it has already incremented by two) but the requested write lock is granted with a sequence number of the existing read lock plus one, and the existing read lock is dropped {Examiner correlates that if the write lock sequence number is greater than the sequence number of the read lock it would be determining whether the lock is greater than the stored one as the stored one is being read}); and

perform the file system operation based on whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key (Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, method 400 proceeds to step 410. At step 410, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict) {Examiner correlates the file system operation associated to the write lock being applied in which the request of the write lock is greater than the stored sequence number lock (read lock)}), wherein 

the stored sequence number associated with the key is updated in the event a file system operation associated with the file system operation request is performed with respect to the key(Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, method 400 proceeds to step 410. At step 410, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict) {Examiner correlates the stored sequence number (read lock) is updated (one escalated (sequence number incremented)} with respect to the acquired lock}); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ryland with the teachings of Ferguson to have a distributed key value that perform file operations associated to lock with a sequence as taught by Ryland and to include a message that comprises of comparing sequence numbers based on the read and write locks that initiate the update as taught by Ferguson. The modification to do so would prevent less conflicts in comparing sequence numbers based on the file operations to have consistent results (Ferguson:[0035]; The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24).
	Regarding claim 3, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ferguson teaches in the event the sequence number associated with the [[lock]] file system operation request is not greater than or equal to the stored sequence number associated with the [[lock]] key, the processor is further configured to report an error to the client (Ferguson: [0069]; Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. In this situation, a deadlock is considered to have occurred and the transaction that is requesting the write lock is aborted, the operations within that transaction are rolled back and all of the locks associated with that transaction are dropped {Examiner correlates the transaction already has a write lock with sequence number one greater as “the stored sequence number associated with the lock” and as the “the sequence number associated with the lock” the sequence number of the read lock currently held by the transaction as the upcoming lock compared to the write lock currently in the storage that is written. There may be a concern in such causes the deadlock to occurred and causes the request lock to be aborted (Write lock that is aborted would indicate no write lock is perform)}).  

	Regarding claim 4, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ryland teaches the file system operation request is a read request (Ryland: Thus nodes, such as nodes 112 a, 112 b, and 112 d may send read requests to lock entry 124 in distributed key value data store 120 and receive responses in order to obtain current lock information 134 { network-based services platform 200 may be coordinated by client 250 and the operating system or file system on behalf of applications executing within the operating system environment at a client 250}).  

	Regarding claim 5, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ferguson further teaches in the event the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key, the processor is further configured to read data associated with the key (Ferguson: [0067]; Method 400 begins at step 402, where a check is performed to determine whether the current transaction already holds a lock for the database record in question. If at step 400, it is determined that the transaction does not hold this lock, method 400 proceeds to step 404. When the sequence number associated with a new write is incremented by two from the last sequence number that was assigned for the database record, this allows for an existing read lock already assigned to this database record (from another transaction) to be escalated into a write lock as described below without having a conflict in the system. In the exemplary embodiment, as only read and write locks have been described; the increment of two corresponds to the use of only two types of locks).  

	Regarding claim 7, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ferguson further teaches in the event the sequence number associated with the [[lock]] file system operation request is greater than the stored sequence number associated with the [[lock]] key, the processor is further configured to convert a read operation associated with the read request to a write operation(Ferguson: [0067]; If at step 404, it is determined that the requested lock is a read lock, method 400 proceeds to step 408, and the requested read lock is granted with the current sequence number of the database record. When the sequence number associated with a new write is incremented by two from the last sequence number that was assigned for the database record, this allows for an existing read lock already assigned to this database record (from another transaction) to be escalated into a write lock as described below without having a conflict in the system).  

	Regarding claim 8, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ferguson further teaches the write operation includes incrementing the stored sequence number associated with the key (Ferguson: [0067]; At step 404, a check is performed to determine whether the requested lock is a write lock. If the requested lock is a write lock, method 400 proceeds to step 406. At step the sequence number associated to the database record in question is incremented by 2 and the requested write lock is granted with the new sequence number).  

	Regarding claim 9, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ferguson further teaches the processor is further configured to return the read data to the client (Ferguson: [0038]; If it is determined at step 410, that no escalation is required, method 400 proceeds to step 414. At step 414 the requested locks that are currently being processed by method 400 are removed, as the transaction already holds the same locks. Upon the conclusion of method 400 which is undertaken for all locks that are part of a transaction, the transactions which are comprised of the operations, and the respective locks are sent to the respective database servers as has been described above {See also [0038], “A read lock that is placed upon a database record ensures that as the particular database record is being read, no write operations may be performed upon the particular database record}).  

	Regarding claim 10, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ryland further teaches the file system operation request is a write request (Ryland: Col 6, lines 16-22; compute nodes 112 a, 112 c, and 112 d. Node 112 c, for instance, receives lock acquisition success 128, which may indicate that the conditional write request sent to distributed key value data store as part of lock acquisition request 118, completed successfully. Thus, in some embodiments, lock entry 124 may now identify node 112 c as possessor of the respective lock for lock entry 124).  

	Regarding claim 11, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ferguson further teaches in the event the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key, the processor is further configured to write data to the key(Ferguson: [0069]; If another transaction has a write lock with a sequence number two greater than the sequence number of the read lock currently held by the transaction, the other write lock is a non-conflicting request (e.g. not a concurrent escalation) that allows for the escalation. In this case, the sequence number of the database record is left unchanged (it has already incremented by two) but the requested write lock is granted with a sequence number of the existing read lock plus one, and the existing read lock is dropped).  

	Regarding claim 12, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ryland further teaches the key is associated with at least a version number, [[a]] the stored sequence number, and data(Ryland: Col 22, lines 46-55; As indicated at 820, one or more compute nodes in the compute cluster (such as those compute nodes that desire or have determined that a particular lock is available) may send a conditional write request to the key value data store for the respective lock entry in order to acquire the particular lock. The conditional write request may include information identifying the compute node as the new lock node holder, information about the lock itself (such as a current value), version information (such as a different unique entry), or other information regarding the lock. Col 24, lines 25-31; As discussed above with regard to FIGS. 8-10, compute nodes may be able to determine whether a lock is available based on a corresponding lock entry for the lock maintained in the lock manager table at the key value data store. For example, compute nodes may examine a timestamp or lease expiration time written in the lock entry, in order to determine when a particular lock is available).  

	Regarding claim 13, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ryland further teaches the processor is further configured to increment the version number associated with the key and update the sequence number associated with the key(Ryland: Col 18, lines 39-44; Each write request may include information identifying the respective sender of the write request as the new lock holder. Other information about the lock, a timestamp, lease duration, or heartbeat interval, may also be included in the updated lock entry {See also Col 4, lines 63-67 and Col 5, lines 1-3;  in lock table 122 for the respective lock held by node 112 b may, in some embodiments, include various descriptive information about the current holder of the lock, such as the identity of node 112 b, data or information about the lock (e.g., lock type), lease or duration of the lock, a lock version or other indicator used for determining the lock's availability/validity/released status}).  

	Regarding claim 14, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ryland further teaches the processor is further configured to replicate the data to one or more other nodes of the system (Ryland: Col 21, lines 34-42; A distributed durability scheme, as discussed above, may be a form of redundancy, replication, distribution, or availability of data maintained at the key value data store for clients of the key value data store. As  a key value data store may implement multiple storage nodes storing a replica of data).  

	Regarding claim 16, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ryland further teaches the processor is associated with a first node of a plurality of nodes(Ryland: Col 7, lines 33-41; the components illustrated in FIG. 2 may be implemented directly within computer hardware, as instructions directly or indirectly executable by computer hardware (e.g., a microprocessor or computer system), or using a combination of these techniques. For example, the components of FIG. 2 may be implemented by a system that includes a number of computing nodes (or simply, nodes), each of which may be similar to the computer system embodiment illustrated in FIG. 14).  

	Regarding claim 17, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ryland further teaches the plurality of nodes are configured to store corresponding portions of a distributed key-value store(Ryland: Col 4, lines 28-37; Nodes 112 of compute cluster 100 may be configured to communicate with distributed key value data store 120. Distributed key-value data store 120 may be a highly-available data store, such as may be implemented using a distributed durability scheme. A distributed durability scheme may provide redundancy, replication, fault tolerance, or some other guarantee of maintaining a consistent state of data for clients of the distributed key-value data store among multiple nodes of the distributed key value data store in order to maintain availability of storage services).  

	Regarding claim 18, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, and Ryland further teaches a value associated with a key is stored in at least two of the plurality of nodes(Ryland: Col 21, lines 38-42; As noted above, a distributed durability scheme may provide a level of high availability for data stored in the key value data store. For example, as described above in FIG. 3, a key value data store may implement multiple storage nodes storing a replica of data).  

	Regarding claim 20, Ryland teaches a method, comprising: receiving from a client a file system operation request associated with a key, wherein the client holds a lock associated with the key, wherein the [[lock]] file system operation request has an associated sequence number (Ryland: Col 8, lines 11-23; In some embodiments, a client 250 (e.g., a computational client) may be configured to provide access to network-based services, such as computing service 220, distributed key value data store 210, and/or other virtual computing services 230 in a manner that is transparent to those applications. For example, client 250 may be configured to interact with a compute cluster implemented as part of computing service 220. This compute cluster may implement distribute lock management in order to provide locks to the compute cluster for performing consistent distributed operations, and send conditional write requests to distributed key value data store 210 as part of implementing distributed Col 23, lines 43-51; In order to maintain or renew an obtained lock, the compute node may periodically, or a periodically send different unique entries to be written to the lock entry in the lock manager table in the key value data store in order to renew possession of the lock for the compute node, as indicated at 940. These different unique entries may be different GUIDs, monotonically increasing identifiers, timestamps, or other information that may be used to determine that the compute node still holds the lock. Col 23, lines 58-67 and Col 24, lines 1; A conditional write request may be sent from the compute node to the key value data store in order to update a lock entry for the lock in a lock manager table to acquire the lock, as indicated at 1020. In response to the conditional write request, the compute node may receive a write completion response indicating that the write failed to complete such that the lock was not acquired, as indicated at 930. The compute node may then enter a polling or other waiting state to periodically determine whether the lock has become available again, and again perform the conditional write request to obtain the lock); 

comparing the sequence number associated with the [[lock]] file system operation request with a stored sequence number associated with the [[lock]] key(Ryland: Col 24, lines 42-53; As indicated at 1110, in some embodiments, a read request may be sent to a distributed key value data store storing a lock entry in a lock table. The read request may be performed to obtain a first current value for the lock entry. Lock entries in the database table may be unique, such that a subsequent read request for the lock entry may not obtain a same value unless no new value has been written to the lock entry. Col 25, lines 5-9; A determination may then be made as to whether the first and second current values obtained from the lock manager table are the same, as indicated at 1140. In some embodiments, a particular portion, record, field, or value may be used for this comparison. For example, in some embodiments, version number for the lock may be compared);  Although, Ryland teaches compare the sequence number associated with the [[lock]] file system operation request with a stored sequence number associated with the [[lock]] key (See: Ryland: Col 24, lines 42-53; As indicated at 1110, in some embodiments, a read request may be sent to a distributed key value data store storing a lock entry in a lock table. The read request may be performed to obtain a first current value for the lock entry. Lock entries in the database table may be unique, such that a subsequent read request for the lock entry may not obtain a same value unless no new value has been written to the lock entry. Col 25, lines 5-9; A determination may then be made as to whether the first and second current values obtained from the lock manager table are the same). Ryland does not explicitly teach

	However, Ferguson teaches determining whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key (Ferguson:[0069]; If another transaction has a write lock with a sequence number two greater than the sequence number of the read lock currently held by the transaction, the other write lock is a non-conflicting request (e.g. not a concurrent escalation) that allows for the escalation. In this case, the sequence number of the database record is left unchanged (it has already incremented by two) but the requested write lock is granted with a sequence number of the existing read lock plus one, and the existing read lock is dropped {Examiner correlates that if the write lock sequence number is greater than the sequence number of the read lock it would be determining whether the lock is greater than the stored one as the stored one is being read}); and 

performing the file system operation based on whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key(Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, method 400 proceeds to step 410. At step 410, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict) {Examiner correlates by determining there is a conflict between the two locks would indicate that the transaction is being read to escalate the value}), wherein

the stored sequence number associated with the key is updated in the event a file system operation associated with the file system operation request is performed with respect to the key(Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ryland with the teachings of Ferguson to have a distributed key value that perform file operations associated to lock with a sequence as taught by Ryland and to include a message that comprises of comparing sequence numbers based on the read and write locks that initiate the update as taught by Ferguson. The modification to do so would prevent less conflicts in comparing sequence numbers based on the file operations to have consistent results (Ferguson:[0035]; The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24).
	Regarding claim 21, Ryland teaches a computer program product, the computer program product being embodied in a non-transitory computer readable medium and comprising computer instructions for (Ryland: Col 28, lines 52-58; Any or all of program instructions 2025 may be provided as a computer program product, or software, that may include a non-transitory computer-readable storage ): Application Serial No. 16/256,739 Attorney Docket No. COHEP501C15receiving from a client a file system operation request associated with a key, wherein the client holds a lock associated with the key, wherein the [[lock]] file system operation request has an associated sequence number(Ryland: Col 8, lines 11-23; In some embodiments, a client 250 (e.g., a computational client) may be configured to provide access to network-based services, such as computing service 220, distributed key value data store 210, and/or other virtual computing services 230 in a manner that is transparent to those applications. For example, client 250 may be configured to interact with a compute cluster implemented as part of computing service 220. This compute cluster may implement distribute lock management in order to provide locks to the compute cluster for performing consistent distributed operations, and send conditional write requests to distributed key value data store 210 as part of implementing distributed lock management. Col 23, lines 43-51; In order to maintain or renew an obtained lock, the compute node may periodically, or a periodically send different unique entries to be written to the lock entry in the lock manager table in the key value data store in order to renew possession of the lock for the compute node, as indicated at 940. These different unique entries may be different GUIDs, monotonically increasing identifiers, timestamps, or other information that may be used to determine that the compute node still holds the lock. Col 23, lines 58-67 and Col 24, lines 1; A conditional write request may be sent from the compute node to the key value data store in order to update a lock entry for the lock in a lock manager table to acquire the lock, as indicated at 1020. In response to the conditional write );

 	comparing the sequence number associated with the [[lock]] file system operation request with a stored sequence number associated with the [[lock]] key(Ryland: Col 24, lines 42-53; As indicated at 1110, in some embodiments, a read request may be sent to a distributed key value data store storing a lock entry in a lock table. The read request may be performed to obtain a first current value for the lock entry. Lock entries in the database table may be unique, such that a subsequent read request for the lock entry may not obtain a same value unless no new value has been written to the lock entry. Col 25, lines 5-9; A determination may then be made as to whether the first and second current values obtained from the lock manager table are the same, as indicated at 1140. In some embodiments, a particular portion, record, field, or value may be used for this comparison. For example, in some embodiments, version number for the lock may be compared);

Although, Ryland teaches compare the sequence number associated with the [[lock]] file system operation request with a stored sequence number associated with the [[lock]] key (See: Ryland: Col 24, lines 42-53; As indicated at 1110, in some embodiments, a read request may be sent to a distributed key value data store storing a lock entry in a lock table. The read request may be performed to obtain a first current value for the lock entry. Lock entries in the database table may be unique, such that a subsequent read request for the lock entry may not obtain a same value unless no new value has been written to the lock entry. Col 25, lines 5-9; A determination may then be made as to whether the first and second current values obtained from the lock manager table are the same). Ryland does not explicitly teach determine whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key; and perform the file system operation based on whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key, wherein the stored sequence number associated with the key is updated in the event a file system operation associated with the file system operation request is performed with respect to the key;

	However, Ferguson teaches determining whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key(Ferguson:[0069]; If another transaction has a write lock with a sequence number two greater than the sequence number of the read lock currently held by the transaction, the other write lock is a non-conflicting request (e.g. not a concurrent escalation) that allows for the escalation. In this case, the sequence number of the database record is left unchanged (it has already incremented by two) but the requested write lock is granted with a sequence number of the existing read lock plus one, and the existing read lock is dropped {Examiner correlates that if the write lock sequence number is greater than the sequence number of the read lock it would be determining whether the lock is greater than the stored one as the stored one is being read}); and 

performing the file system operation based on whether the sequence number associated with the [[lock]] file system operation request is greater than or equal to the stored sequence number associated with the [[lock]] key (Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, method 400 proceeds to step 410. At step 410, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict) {Examiner correlates by determining there is a conflict between the two locks would indicate that the transaction is being read to escalate the value}), wherein 

the stored sequence number associated with the key is updated in the event a file system operation associated with the file system operation request is performed with respect to the key(Ferguson:[0068]-[0069]; If at step 402, it is determined that the transaction already holds a lock for the database record in question, a check is performed to determine where a lock escalation is required. Finally, if another transaction already has a write lock with sequence number one greater than the sequence number of the read lock currently held by the transaction, there is a conflict. This would arise where two separate transactions acquired a read lock for a database record, one escalated (sequence number incremented by one) and then the other attempted to escalate as well (lock conflict)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ryland with the teachings of Ferguson to have a distributed key value that perform file operations associated to lock with a sequence as taught by Ryland and to include a message that comprises of comparing sequence numbers based on the read and write locks that initiate the update as taught by Ferguson. The modification to do so would prevent less conflicts in comparing sequence numbers based on the file operations to have consistent results (Ferguson:[0035]; The sequencing lock, and other management operations are needed to properly maintain the consistency of database records contained in the plurality of database storages 24).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent 9,817,703 issued to Ryland et al. (hereinafter as "Ryland") in view of U.S Patent Application Publication 2007/0203910 issued to Ferguson et al. (hereinafter as "Ferguson") in further view of U.S Patent Application Publication 2012/0011398 issued to Eckhardt et al. (hereinafter as “Eckhardt”).

Regarding claim 6, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, however the modification of Ryland and Ferguson does not explicitly teach to read the data associated with the key, the processor is further configured to determine a consensus value between at least two of a plurality of nodes of the system.

	Eckhardt teaches to read the data associated with the key, the processor is further configured to determine a consensus value between at least two of a plurality of nodes of the system(Eckhardt: [0106]: Consensus may be used to determine which copies have valid data and which copy or copies of the data are faulty. A consensus protocol like Paxos may be used to determine what writes went into a replica across a cluster of nodes 110 or what replicas are authoritative in part or whole).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ryland, Ferguson with the teachings of Eckhardt to have a distributed key value that perform file operations associated to lock with a sequence as taught by Ryland and to include a message that comprises of comparing sequence numbers based on the read and write locks that initiate the update as taught by Ferguson to further include determine a consensus value between at least two of a plurality of nodes of the system as taught by Eckhardt. The modification to do so would improve Ryland’s method of performing a file operation associated with locks and Ferguson method of comparing lock sequences by further 
	Regarding claim 15, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, however the modification of Ryland and Ferguson does not explicitly teach the data is replicated using a consensus algorithm

	Eckhardt teaches the data is replicated using a consensus algorithm(Eckhardt: [0103]; These new mechanisms could be used to implement the consensus protocol in the above example as follows: (A) Global state machine commands (e.g., “I=0 Key A=value A1”, “I=1 Key B=value B1”, etc.) would be processed by simply performing the write operation to storage, persisting the global sequence number, key and value. The low-level storage controller would write the data to a new location in storage without destroying the older version(s) of the key-value pair, and would maintain metadata that would allow the older versions to be retrieved for a particular key).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ryland, Ferguson with the teachings of Eckhardt to have a distributed key value that perform file operations .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent 9,817,703 issued to Ryland et al. (hereinafter as "Ryland") in view of U.S Patent Application Publication 2007/0203910 issued to Ferguson et al. (hereinafter as "Ferguson") in further view of U.S Patent Application Publication 2013/0103729 issued to Cooney et al. (hereinafter as “Cooney”).

Regarding claim 19, the modification of Ryland and Ferguson teaches claimed invention substantially as claimed, however the modification of Ryland and Ferguson does not explicitly teach to a hashing mechanism is used to determine which node of the plurality of nodes to which a key-value pair is written.

	Cooney teaches a hashing mechanism is used to determine which node of the plurality of nodes to which a key-value pair is written(Cooney: [0054]; The API 115 may request that a key based data structure may be stored in the key value store 301. The new data structure may be assigned a key based, at least in part, on an associated account identifier associated. Then, the key may be hashed to determine a portion (e.g., portion A 209) to store the new data structure in. As discussed above, in the context of a key-value directory, a file/directory identifier may be used in place of a hash as the key. Next, the data structure is stored in a primary database as well as in backup databases (e.g., replica databases). The profile may be considered a value associated with the key. To retrieve the data structure at a later time, the hash of the key may be used to request the data structure from the server 105 associated with the portion. Then, the key may be utilized to search the portion for the data structure).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ryland, Ferguson with the teachings of Cooney to have a distributed key value that perform file operations associated to lock with a sequence as taught by Ryland and to include a message that comprises of comparing sequence numbers based on the read and write locks that initiate the update as taught by Ferguson to further include determine a consensus value between at least two of a plurality of nodes of the system as taught by Cooney. The modification to do so would improve Ryland’s method of performing a file operation associated with locks and Ferguson method of comparing lock sequences by further including Cooney’s teaching of a hashing mechanism is used to determine which node of the plurality of nodes to which a key-value pair is written in such provide better .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2003/0079100 issued to Williams et al. (hereinafter as “Williams”) teaches process storage system request to compared the masked key with the request value match and determine whether the request is associated to the stored key to be compared and return the result back to the user.
U.S Patent 9,703,788 issued to Bent et al. (hereinafter as “Bent”) teaches operating with a distributed storage system in which operates with a distributed key-value store and receives a request associated to the metadata and create a key value and determine a location to write. 
U.S Patent 10,372,685 issued to Vincent et al. (hereinafter as “Vincent”) teaches an access subsystem of a distributed multi-tenant storage service in which receives a request at a specific subsystem and then an atomic operations is perform to compare the requests.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/26/2021
/ANDREW N HO/Examiner
Art Unit 2162       


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162